Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art reference of US 2008/0268960 A1 to Farrier et al neither anticipates nor renders obvious the claimed invention specifically comprising the following limitations, when considered in combination with all other elements of the corresponding claim:
Re claim 21, “in a first online conversation between the first social network user and the second social network user, transmitting a first score for the online game; and in a second online conversation between the first social network user and a third social network user, transmitting a second score for the online game; wherein the first online conversation has a first social network internal identifier, the second online conversation has a second social network internal identifier, and both online conversations have an identical game instance identifier”
Re claim 31, “in a first online conversation between the first social network user and the second social network user, the transmission component transmits a first score for the online game; and in a second online conversation between the first social network user and a third social network user, the transmission component transmits a second score for the online game; wherein the first online conversation has a first social network internal identifier, the second 
Re claim 40, “in a first online conversation between the first social network user and the second social network user, transmitting a first score for the online game; and in a second online conversation between the first social network user and a third social network user, transmitting a second score for the online game; wherein the first online conversation has a first social network internal identifier, the second online conversation has a second social network internal identifier, and both online conversations have an identical game instance identifier”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715